Citation Nr: 1724713	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  97-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of September 1996 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2008 and June 2009, the Veteran appeared at hearings before a decision review officer.  Transcripts of the hearings are of record.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim has been characterized to include any psychiatric disorder, including PTSD.

In February 2010, the Board denied the Veteran's claim.  The Veteran appealed, and the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (Joint Motion) in October 2010 by which the Board's denial of the claim was vacated, further development was ordered, and the case was returned to the Board.

In September 2011, October 2012, and December 2014, the Board remanded the claim for further evidentiary development.

The Veteran's DD Form 214 indicates discharge under "other than honorable conditions."  A January 1979 administrative decision of the RO determined that the Veteran's discharge for the period of service from September 1973 to June 1978 is considered to have been under other than dishonorable conditions for VA purposes and is not a bar to VA benefits.  In the rating decision of September 1996, the RO classified the separation as under honorable conditions.

The Veteran has retained different representation for the appeal of his claims for service connection for hearing loss, back disability, neck disability, and high blood pressure.  Those claims will be addressed in a separate decision.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran underwent a VA medical examination for PTSD.  A VA medical examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the July 2015 examination report to be inadequate and will remand for an addendum opinion.

The July 2015 examiner provided a negative nexus opinion with respect to PTSD on the basis that the Veteran failed to meet the diagnostic criteria for PTSD.  The examiner did not, however, attempt to discount or otherwise acknowledge 1) a private treatment record diagnosing the Veteran with PTSD under the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM) (see private treatment record of January 2001) or 2) a July 1998 determination by the Social Security Administration (SSA) that the Veteran was disabled due to diagnosed PTSD that began in February 1993.  Here the VA medical opinion is of limited probative value because the examiner was not fully informed of the Veteran's pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2015 examiner failed to discuss record evidence diagnosing PTSD during the period under review.  

Furthermore, with respect to disorders other than PTSD, the examiner noted various previous diagnoses of record but failed to provide an opinion as to whether any new diagnosis represents a progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate condition.  See 38 C.F.R. § 4.125(b) (2016).

The Board also considers the July 2015 examiner's opinion to be inadequate in that the Veteran was found to not have major depressive disorder because the medication that the Veteran takes for symptoms of depression may be effective.  The Veteran argues that it is absurd to find that he does not have a disorder on the grounds that the medication taken for that disorder reduces the symptoms.  The Veteran requests a new VA medical opinion.  See August 2016 letter of Veteran's attorney.  The Board agrees that a clarifying opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a qualified VA medical professional for a supplemental VA medical opinion as to the etiology of any acquired psychiatric disorder of the Veteran.  An additional examination of the Veteran shall be ordered if deemed necessary by the reviewer.

2. The reviewer must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran suffers from an acquired psychiatric disorder or disorders or has suffered from such disorder(s) at any time during the pendency of his claim dating from June 1995.  Consideration must be given to Social Security Administration (SSA) records and private treatment records found in VBMS.

For each diagnosis other than PTSD identified from June 1995 to the present, the reviewer is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disorder is due to an injury or other event or incident of the Veteran's period of active service.

With respect to any posttraumatic stress disorder (PTSD) from June 1995 to the present, the RO/AMC should provide the reviewer with a summary of any verified in-service stressors, and the reviewer must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The reviewer should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied at any time since June 1995.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon a link between the PTSD symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

If the Veteran's medical history indicates that the diagnosis of any mental disorder from June 1995 to the present has changed, the reviewer must discuss the prior diagnosis or diagnoses of record and offer an opinion as to whether any finding upon examination represents the progression of a prior diagnosis, a correction of an error in the prior diagnosis, or the development of a new and separate disorder.

If there is a medical basis to support or doubt the history provided by the Veteran, the reviewer should provide a fully reasoned explanation.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


